Citation Nr: 0920249	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-17 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disorder, including depression and personality 
disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right shoulder 
disorder.

4.  Entitlement to an initial rating higher than 10 percent 
for a lower and middle back disorder, including degenerative 
joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May 
2001 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky - which, in relevant part, denied the Veteran's 
claims for service connection for depression and personality 
disorder and for shoulder, knee, and mid and lower back pain.  
Jurisdiction over these claims was subsequently transferred 
to the RO in Montgomery, Alabama, and that office forwarded 
the appeal to the Board.

This appeal to the Board also stems from more recent June 
2005 and April 2006 rating decisions of the RO in Montgomery.  
The June 2005 rating decision granted the Veteran's claim for 
service connection for a low and middle back disorder and 
assigned an initial noncompensable (0 percent) rating 
retroactively effective from July 2, 2004, the day after her 
military service ended when she returned to life 
as a civilian.  She appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals her initial rating, VA must consider 
whether she is entitled to a "staged" rating to compensate 
her for times since the effective date of her award when her 
disability may have been more severe than at others).  And in 
the April 2006 decision, the RO increased the initial rating 
from 0 to 10 percent.  She has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a Veteran is presumed to be seeking the 
highest possible rating, unless she expressly indicates 
otherwise).  

The Board is remanding the claims for a higher rating for the 
mid and lower back disorder and for service connection for an 
acquired psychiatric disorder to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  Whereas the Board is going ahead and deciding 
the claims for service connection for right shoulder and left 
knee disorders.




FINDINGS OF FACT

1.  The Veteran does not have any current right shoulder 
disability.

2.  There was no diagnosis of any left knee disorder during 
service, and there is no competent medical evidence 
attributing any current left knee disorder to her service.


CONCLUSION OF LAW

Right shoulder and left knee disorders were not incurred in 
or aggravated by military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2004, prior to initially adjudicating her claims in July 
2004.  That letter informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  And as 
for the Dingess requirements, since the Board is denying her 
underlying claims for service connection, the downstream 
disability rating and effective date elements of her claims 
are ultimately moot.  So not providing notice concerning 
these downstream elements of her claims is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims for service 
connection for right shoulder and left knee disorders that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records (STRs) 
and VA treatment records.  There is no indication of any 
relevant treatment elsewhere, including from private doctors.  
So the Board is satisfied the RO has made reasonable efforts 
to obtain any identified medical records that might have a 
bearing on the disposition of the claims.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claims as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is 
no competent medical evidence confirming the Veteran has any 
current diagnosis of a right shoulder disorder, so no present 
disability involving this shoulder, and no competent evidence 
linking any current left knee disorder to her military 
service.  VA is not obligated to provide an examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of unsubstantiated lay statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for Right Shoulder and Left Knee Disorders

The Veteran claims she has persistent right shoulder and left 
knee pain due to her military service.

Service connection is granted if it is shown the Veteran has 
chronic disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain diseases like degenerative joint disease (DJD, i.e., 
arthritis) are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be established when the evidence, 
regardless of its date, shows a Veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service 
(or within a presumptive period per § 3.307), there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043 (Fed. Cir. 1994).  

There are references in the records from during service and 
since to right shoulder and left knee pain.  Indeed, a 
September 2001 STR noted the Veteran's complaints of pain in 
her knees and shoulders.  But pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Further in this regard, most fatal to the Veteran's right 
shoulder claim is that there simply is no medical evidence 
confirming she has current disability from a right shoulder 
disorder.  And since, for all intents and purposes, there is 
no medical evidence of a current underlying disability - to 
account for her continued complaints of right shoulder pain, 
etc., her claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability); see, too, Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Concerning 
this, the Veteran's post-service medical records are 
completely unremarkable for any documented complaint, 
treatment, or diagnosis of a right shoulder disorder.  So 
without establishing the threshold preliminary requirement of 
a current disability, the Board cannot proceed further with 
respect to her right shoulder claim because there is no 
underlying present disability to etiologically link to her 
military service.

Turning next to her claim for a left knee disorder, although 
the medical evidence is not definitive, the Board concedes 
the Veteran has this currently claimed condition.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Her left knee was 
examined for VA compensation purposes in June 2005, at which 
time the examiner found a completely normal knee.  However, 
based at least partly on the Veteran's complaints of joint 
pain, the examiner diagnosed the Veteran with patellofemoral 
pain syndrome.  No other 
post-service treatment records, including her VA treatment 
records, confirm left knee pathology.  But for the sake of 
argument, the Board will resolve all reasonable doubt in her 
favor and effectively presume she has established that 
she has current left knee disability (i.e., the required 
current diagnosis to account for her underlying complaints of 
persistent pain).  38 C.F.R. § 3.102.

But even with the benefit of this presumption, the Veteran's 
claim still fails because there is still no competent medical 
nexus evidence etiologically linking her current left knee 
disorder to her military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
despite her complaints of pain during service, in the absence 
of a relevant diagnosis during service of any underlying left 
knee disorder to account for her pain, and evidence relating 
the current pain in this knee to her military service, there 
are insufficient grounds to grant her claim.  Evidence 
relating her current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).



Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of her 
claims.  While she may well believe that she has disabilities 
involving her right shoulder and left knee as a result of her 
military service, as a layperson without the required medical 
training and expertise, she is not qualified to make this 
determination.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  
She is competent to attest to having experienced right 
shoulder and left knee pain, but not to determine whether her 
pain is the result of an underlying disability attributable 
to her military service since this is a medical, not lay 
determination.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for right shoulder and left knee disorders.  So 
there is no reasonable doubt to resolve in her favor, other 
than as indicated, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right shoulder 
disorder is denied.

The claim for service connection for a left knee disorder is 
denied.




REMAND

Before addressing the remaining claims on appeal, the Board 
finds that additional development is required.  

First, with respect to the claim for an initial rating higher 
than 10 percent for the middle and lower back disorder, the 
Board finds it necessary to have the Veteran reexamined to 
reassess the severity of this disability.  She has asserted 
nerve damage due to this disability - including 
radiculopathy.  38 C.F.R. § 4.124a (2008).  The November 2007 
VA spine examination, instead, determined there was no 
evidence of sciatica, but the basis of that conclusion is 
unclear as it does not appear to have been based on any 
actual neurological evaluation, including for example nerve 
conduction velocity (NCV) testing.  Importantly, though, the 
Veteran's recent VA neurological treatment records 
corroborate that she has 
L5-S1 disc protrusion, which in turn is causing S1 
radiculopathy on nerve conduction testing.  She has had 
occasional radiating pain into the proximal right thigh.  
Therefore, it appears the November 2007 VA spine examination 
was inadequate in assessing her radiculopathy.  Consequently, 
to resolve this issue, the Board is remanding this claim to 
specifically arrange a neurological evaluation, including any 
diagnostic testing deemed necessary such as NCV and 
electromyography (EMG).  38 C.F.R. § 4.1, 4.3, 4.6, 4.7 
(2008).

Moreover, the recent November 2007 VA spine examination also 
failed to clearly indicate whether there is any additional 
limitation of motion that is specifically due to the 
Veteran's chronic mid and lower back pain.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  This is especially pertinent since she has 
complained of severe pain in her lower back, extending up 
into the thoracic segment of her spine.  As such, additional 
VA examination is needed to assess her current range of 
motion, including insofar as whether there is additional 
limitation specifically attributable to her pain.



Second, there is a need for a VA compensation examination to 
assess the nature and etiology of the Veteran's claimed 
acquired psychiatric disorder.  She is attributing the 
condition to her military service.

There is medical evidence indicating the Veteran was 
diagnosed with depression, not otherwise specified, in 
January 2004, so while still in the military.  This also 
provides competent medical evidence of a current acquired 
psychiatric disorder since that diagnosis in service was 
rather recent.  And a July 2004 letter from a treating 
psychologist in service indicates the Veteran had received 
psychological counseling during service from February 2003 to 
June 2004.

Also, notably, the July 2004 treatment summary indicates the 
Veteran was diagnosed with Borderline Personality Disorder.  
A personality disorder is not recognized as a psychiatric 
disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA 
compensation may not be paid for a personality disorder as it 
is specifically excluded as a disease or injury within the 
meaning of applicable legislation providing for VA 
compensation benefits.  So, generally speaking, a personality 
disorder is not service connectable as a matter of express VA 
regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  
The only possible exception is if there is additional 
disability due to aggravation of the personality disorder 
during service by superimposed disease or injury.  VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 
1999).

In any event, there is competent medical evidence of a 
current diagnosis of depression, as well as evidence of 
sustained psychological treatment during service.  Although 
this evidence fails to sufficiently identify the etiology of 
her depression, there is certainly indication of an acquired 
psychiatric disorder possibly directly attributable to the 
Veteran's military service.  So this triggers VA's duty to 
provide her an examination since there is no VA compensation 
medical opinion currently on file addressing the 
determinative issue of the nature and etiology of her current 
acquired psychiatric disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for a VA 
neurological examination to determine whether 
she has any lower extremity 
radiculopathy/sciatic neuropathy associated 
with her service-connected mid and lower back 
disability.  All diagnostic testing and 
evaluation needed to make this important 
determination should be conducted, including 
EMG and NCV.  If radiculopathy/sciatic 
neuropathy is confirmed, the examiner should 
identify the affected nerve and indicate 
whether the degree of resulting paralysis is 
complete or incomplete.  If incomplete 
paralysis, the examiner should identify 
whether the degree of paralysis is mild, 
moderate, moderately severe, or severe.

The examiner should also identify and assess 
any objective evidence of pain, including in 
terms of the extent, if any, it affects the 
Veteran's range of motion.  As well, 
comment is needed on the extent of any 
incoordination, weakened movement and 
premature/excess fatigability.

2.	Also schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of her current acquired 
psychiatric disorder - particularly her 
depression.  She is hereby advised that 
failure to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim. The 
examination should include any diagnostic 
testing or evaluation deemed necessary.

The claim file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  Based on a comprehensive review of 
the claim file, and objective mental status 
evaluation, the examiner is asked to confirm 
whether the Veteran has a current acquired 
psychiatric disorder, including depression.  
If she does, then the examiner must state the 
nature of the acquired psychiatric disorder 
and also provide an opinion as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any current acquired 
psychiatric disorder is related to the 
Veteran's military service?

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review 
of the record.

3.	Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send her another SSOC and give her an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these remaining claims.



The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


